Citation Nr: 1509911	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to service connection for a lower back disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a right hand disability.

8.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to October 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.

The issue of entitlement to service connection for a skin disability has been raised by the February 2015 Informal Hearing Presentation (IHP), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore lacks jurisdiction and refers it to the AOJ for appropriate action.  

The issues of entitlement to service connection for a lower back disability, a left shoulder disability, and a right hand disability are REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing loss for VA purposes.

2.  The Veteran has left ear tinnitus that is at least as likely as not related to conceded in-service noise exposure. 

3.  The Veteran has cervical strain that at least as likely as not had its onset in service. 

4.  The Veteran does not currently have a right shoulder disability.

5.  The Veteran does not currently have a left hand disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for left ear tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2014).

3.  The criteria for service connection for cervical strain have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for service connection for a left hand disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  VA provided the required notice in April 2011.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated all available service treatment records (STRs) with the claims file.  While his STRs appear to be incomplete, as no separation examination is included, STRs are available from a few weeks prior to the Veteran's separation from service, and he does not appear to have asserted that any additional injury or illness occurred during the few weeks prior to his separation.  The Veteran has not identified any other evidence not already of record, as he reported that he sought no medical treatment for any medical condition between his discharge and the filing of his February 2011 claim.  See May 2011 Report of Contact; June 2011 VA Examinations.  Therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

VA satisfied its duty obtain a medical examination or opinion when required.  The Veteran underwent VA examinations in June and July of 2011.  The examinations and opinions are adequate, as the examiner considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  While the June 2011 VA examiner of the joints and spine did not specifically address the April 2011 buddy statement indicating that the Veteran had been regularly self-treating with Tylenol for the prior eight years, during the examination, the Veteran reported that he was taking no medication and had never sought treatment in the interim, but had experienced pain since service.  

The Veteran was not provided a VA examination of the right shoulder or left hand; however, the record does not contain competent evidence indicating any right shoulder or left hand disability may be associated with the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the Veteran believes he has right shoulder and left hand disabilities due to an in-service injury, event, or disease, he is not competent to provide indications that they may be associated with his service.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  STRs are silent for any complaints of pain related to the right shoulder or left hand or any treatment for a right shoulder or left hand disability, and the Veteran does not appear to have asserted that he ever sought treatment for a right shoulder or left hand disability in service.   

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Hearing loss is a disability for VA purposes when one auditory threshold at frequencies of either 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when auditory thresholds for at least three of the aforementioned frequencies are 26 decibels or greater; or when Maryland CNC Test speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If the Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§  3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A.  Bilateral Hearing Loss. 

The Veteran contends that he has bilateral hearing loss due to conceded in-service noise exposure.  See February 2015 IHP.  

The record does not contain evidence that the Veteran currently has, or had at any point since filing his claim, left or right ear hearing loss for VA purposes.  During his July 2011 VA examination, the Veteran did not have any puretone thresholds above 26 decibels, and his Maryland CNC speech recognition score was 100 percent in both ears.  

While the Veteran believes he currently has bilateral hearing loss for VA purposes, he is not competent to provide a diagnosis in this case.  The issue is medically complex, involving multiple systems of the body, and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease). 

Without a current disability, the Veteran is not entitled to service connection on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."). 

B.  Tinnitus.

The Veteran contends that he has tinnitus due to conceded in-service noise exposure.  See February 2015 IHP.

The July 2011 VA audiological examiner diagnosed the Veteran with left ear tinnitus and indicated that an opinion regarding the etiology of the Veteran's left ear tinnitus could not be provided without resort to mere speculation.  The rationale was that the Veteran had in-service noise exposure while serving as an artillery repairman for three years, he reported post-separation workplace noise exposure on construction sites without hearing protection, and the record did not contain a separation audiogram.  

As the Veteran is competent to report that he first experienced tinnitus in his left ear in service and since then, the Board finds that the evidence is in equipoise and resolves all reasonable doubt in favor of the Veteran to find that his left ear tinnitus had its onset in service.  Jandreau, 492 F.3d at 1377, 1377 n.4.

C.  Cervical Strain.

The Veteran contends that he has a cervical spine disability due to an in-service fall from a ladder.  See February 2015 IHP; June 2011 VA Examinations.

The June 2011 VA examiner diagnosed the Veteran with cervical spine strain, but opined that it was less likely than not a continuation of his in-service cervical spine complaints.  The rationale was that his in-service injury occurred in 1981, he was treated conservatively at the time, no hospitalization was involved, he did not seek any treatment for any neck pain at any time after service, and he is not currently taking any medication.

The Board gives little probative weight to the June 2011 VA examiner's opinion, however, as the examiner failed to explain how the Veteran's current diagnosis of cervical spine strain is different from his in-service diagnosis of cervical strain.  See August 1982 STR.  Further, the June 2011 VA examiner appeared to disregard the Veterans report of having experienced similar symptoms since his in-service fall, and his spouse's report that the Veteran had self-treated using a non-steroidal anti-inflammatory drug (NSAID) since approximately 2003.  See April 2011 Buddy Statement.

As the Veteran is competent to report having experienced continuous symptoms of neck pain and stiffness since his in-service fall, and his complaints were diagnosed as cervical strain both in service and during his June 2011 VA examination, the Board finds that the evidence is in equipoise and resolves all reasonable doubt in favor of the Veteran to find that his current diagnosis of cervical strain is etiologically related to his in-service diagnosis of cervical spine strain.  See November 1980 STR (complaining of continued neck pain post-fall from ladder); August 1982 STR (complaining of neck pain since fall one year prior, diagnosed as cervical strain).  

D.  Right Shoulder.

The Veteran contends that he has a right shoulder disability that is etiologically related to his active service.  See February 2015 IHP.

The record does not contain competent, credible, and probative evidence that the Veteran currently has, or had at any point since filing his claim, a right shoulder disability.  The Veteran did not appear to complain of any right shoulder symptoms in the statements he submitted or during the June 2011 VA examination of his left shoulder, he reported that he had never sought any treatment for any right shoulder complaints or symptoms, and his STRs are silent for any complaints of or treatment for any right shoulder symptoms.  

While the Veteran believes he currently has a right shoulder disability, he is not competent to provide a diagnosis in this case.  The issue is medically complex, involving multiple systems of the body, and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; see Woehlaert, 21 Vet. App. at 462. 

Without a current disability, the Veteran is not entitled to service connection on any basis.  Brammer, 3 Vet. App. at 225. 

E.  Left Hand.

The Veteran contends that he has a left hand disability that is etiologically related to his active service.  See February 2015 IHP.

The record does not contain competent, credible, and probative evidence that the Veteran currently has, or had at any point since filing his claim, a left hand disability.  The Veteran's April 2011 claim indicates that he experienced left hand "cramping," however, he did not appear to complain of any other left hand symptoms in the statements he submitted, he reported that he had never sought treatment for any left hand symptoms, and his STRs are silent for any complaints of or treatment for any left hand symptoms.

While the Veteran believes he currently has a left hand disability, he is not competent to provide a diagnosis in this case.  The issue is medically complex, involving multiple systems of the body, and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; see Woehlaert, 21 Vet. App. at 462. 

Without a current disability, the Veteran is not entitled to service connection on any basis.  Brammer, 3 Vet. App. at 225. 








							(Continued on the next page)

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left ear tinnitus is granted.

Service connection for a cervical strain is granted.

Service connection for a right shoulder disability is denied.

Service connection for a left hand disability is denied.


REMAND

A.  Lower Back.

The Veteran contends that he has a lower back disability due to an in-service fall from a ladder.  See February 2015 IHP.  

The June 2011 VA spine examiner diagnosed the Veteran with mechanical lumbar strain.  The June 2011 VA examiner opined that the Veteran's current diagnosis was not a continuation of his in-service symptoms; however, that opinion is inadequate.  The examiner failed to address the December 1981 STR wherein the Veteran reported low back pain due to an injury.  The physical examination in December 1981 revealed tenderness of the right lower thoracic spine and a positive Waddell's Sign, and the physical examination during the June 2011 VA spine examination revealed tenderness of the thoracic spine.  

Further, the June 2011 VA spine examiner appeared to disregard the Veteran's report of continuous symptoms since service simply because the Veteran did not seek treatment from a physician in the interim.  


B.  Left Shoulder.

The Veteran contends that he has a left shoulder disability due to an in-service injury, event, or disease.  See February 2015 IHP.  

The June 2011 VA joints examiner diagnosed the Veteran with left shoulder tendonitis, but opined that his current symptoms were not a continuation of his in-service symptoms and diagnosis of left shoulder synovitis.  That opinion is, however, inadequate, as the examiner failed to provide a medical explanation for why the Veteran's current diagnosis is not etiologically related to having twisted his left shoulder in service.  See September 1980 STRs.  

Further, the June 2011 VA spine examiner appeared to disregard the Veteran's report of continuous symptoms since service simply because the Veteran did not seek treatment from a physician in the interim.  

C.  Right Hand or Finger.

The Veteran contends that he has a right hand or finger disability due to an in-service injury, event, or disease.  See February 2015 IHP.

The record, however, lacks sufficient information to make a decision on the Veteran's appeal.  The Veteran is competent to report symptoms of right hand cramping, and STRs indicate that his symptoms may be related to an in-service injury, event, or disease.  See February 1981 STR (reporting trauma to the right thumb).  The Veteran has not been provided a VA medical examination, and the Board lacks the medical expertise necessary to determine the nature and etiology of any right hand or right finger disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding records, including from VA, the Social Security Administration (SSA), and any other treatment providers reported by the Veteran dated since April 2011. 

2. Obtain an addendum opinion from the June 2011 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any lower back disabilities, including mechanical lumbar strain.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file and provide an opinion, based on the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current lower back disability, including mechanical lumbar strain, is etiologically related to the an in-service injury, event, or disease, including a December 1981 injury, and a November 1980 fall from a ladder; 

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  The examiner is instructed that the Veteran is competent to report his symptoms and self-treatment of pain, and his reports cannot be disregarded solely based on the absence of treatment records.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If any medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

3. Obtain an addendum opinion from the June 2011 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any left shoulder disabilities, including tendonitis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file and provide an opinion, based on the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current left shoulder disability, including tendonitis, is etiologically related to the an in-service injury, event, or disease, including twisting his left shoulder in September 1980 and falling from a ladder in November 1980;   

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  The examiner is instructed that the Veteran is competent to report his symptoms and self-treatment of pain, and his reports cannot be disregarded solely based on the absence of treatment records.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If any medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Schedule the Veteran for an examination regarding the nature and etiology of any right hand or finger disabilities.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file and provide an opinion, based on the record, regarding:
 
a) whether it is at least as likely as not (a 50 percent or greater probability) that any current right hand or finger disability is etiologically related to an in-service injury, event, or disease, including trauma to the right thumb in February 1981;

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  The examiner is instructed that the Veteran is competent to report his symptoms and self-treatment of pain, and his reports cannot be disregarded solely based on the absence of treatment records.  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If any medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


